[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 07-11082                   DECEMBER 6, 2007
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK

                       D. C. Docket No. 05-00270-CR-WS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

ERIC DESHON WHITE,
a.k.a. “E”,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (December 6, 2007)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges

PER CURIAM:

      Arthur J. Madden III, appointed counsel for Eric Deshon White in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and White’s conviction and

sentence are AFFIRMED.




                                         2